41 U.S. 315 (____)
16 Pet. 315
JOHN A. GIBSON AND KINCHEN A. MARTIN, PLAINTIFFS IN ERROR,
v.
BEVERLY CHEW, DEFENDANT IN ERROR.
Supreme Court of United States.

*316 The case was argued by Mr. Walker, for the plaintiffs in error; and by Mr. Key, for the defendants.
Mr. Justice WAYNE delivered the opinion of the Court.
This suit was brought in the Circuit Court of the United States for the southern district of Mississippi, by the defendant in error, as the endorsee of a promissory note, made in Mississippi, of which the plaintiff in error, Martin, was the payee, and the plaintiff, Gibson, the maker; both maker and payee being citizens of the state of Mississippi when the note was made.
The jurisdiction of the Court is denied, and the plea should have been sustained in the Court below, as the Circuit Courts of the United States have not cognisance of any suit to recover the contents of any promissory note or other chose in action in favour of an assignee, unless a suit might have been prosecuted in such Court to recover the said contents, if no assignment had been made, except in cases of foreign bills of exchange. See the eleventh section of the act to establish the judicial Courts of the United States, 1 Story's Laws, 53.
The judgment of the Court below is reversed.